Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 7/10/2020.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-11, 14, 16-19 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 & 14 recites the newly amended limitation of “the flexible circuit comprising dedicated first and second bipolar electrode pairs”.  First, the Examiner notes that Applicant has provided no specific citation of support in the originally filed disclosure.  Second, the originally filed disclosure provides no specific citation of support nor definition for “dedicated” first and second bipolar electrode pairs.  
Accordingly, the newly amended claim limitation is regarded as new matter. 
Claim 14 recites the limitations “a first temperature sensor”, “a second temperature sensor”, “a third temperature sensor”, and “a plurality of temperature sensors”.  First, the Examiner notes that Applicant has provided no specific citation of support in the originally filed disclosure for more than five temperature sensors if “first”, “second”, “third” and a “plurality” (i.e., at least two).  Second, the originally filed disclosure provides no support for more than five temperature sensors.  Accordingly, the newly amended claim limitation is regarded as new matter. 
For purposes of examination, the claim will be interpreted as the former, that is, where the “plurality” comprises the “first”, “second”, and “third” since the originally filed disclosure provides support for only three thermistors (314a-c or 414a-c). 
Claims 2-5, 8-11, 16-19 & 21 depend from claims 1 & 14 and are thus also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11, 14, 16-19 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 14 recites the newly amended limitation of “the flexible circuit comprising dedicated first and second bipolar electrode pairs”.  Since the specification provides no direction as to what the term “dedicated” is defined as or interpreted as, it is unclear what Applicant means by the term “dedicated” nor what noun “dedicated” is describing (i.e., just the first or second electrode pair, or just the first or second bipolar electrode pair, etc.).  For purposes of examination, “dedicated” will be defined as: “given over to a particular purposes” (www.m-w.com) and as such as prior art reference having electrodes that can be pairs and are capable of receiving bipolar energy, thus being given over to the particular purposes of being “bipolar electrode pairs”.  
Claim 14 recites the limitations “a first temperature sensor”, “a second temperature sensor”, “a third temperature sensor”, and “a plurality of temperature sensors”.  It is unclear if the “plurality” of temperature sensors includes the “first”, “second”, and “third”, or if the “first”, “second”, and “third” are in addition to the “plurality”.  For purposes of examination, the claim will be interpreted as the former, that is, where the “plurality” comprises the “first”, “second”, and “third” since the originally filed disclosure provides support for only three thermistors (314a-c or 414a-c). 
Claims 2-5, 8-11, 16-19 & 21 depend from claims 1 & 14 and are thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8, 10 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of NG (2012/0296232, previously cited), Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801).
Concerning claim 1, as illustrated in at least Fig. 1A-D, 3A, 7, 8, 18A-M, Salahieh et al. disclose a medical device for ablation (tissue electrode assembly that may be used for ablating; Abstract, [0005]), comprising: 
a catheter shaft having a distal region (shaft 57; [0094]);
an expandable member coupled to the distal region (membrane 34 can have a closed expandable structure, such as a balloon; [0126]);
a flexible circuit assembly coupled to the expandable member, the flexible circuit assembly comprising dedicated first and second bipolar electrode pairs (one or more flexible circuits 89 comprise one or more electrodes 6 are coupled to membrane 34, where electrodes 6 can be individually activated to form bipolar pairs, where for bipolar, electrodes 6 can be individually or simultaneously activated by switches 37; [0077], [0111]), a first temperature sensor between electrodes of said dedicated first bipolar electrode pair, a second temperature sensor between electrodes of said dedicated second bipolar electrode pair, and a third temperature sensor between said dedicated first bipolar electrode pair and said dedicated second bipolar electrode pair (temperature sensors 90 are disposed ; 
a plurality of pressure sensors disposed at an outer surface of the expandable member along a length of the expandable member, each of the plurality of pressure sensors being configured to sense contact between the outer surface of the expandable member and a target tissue (pressure sensors can be placed on the flex circuits near or at the electrodes 6 which are located on the outer surface of and along a length of membrane 34 and detect tissue contact with the electrodes or the amount of pressure exerted on the tissue during a procedure; [0151], [0179], [0184]); 
a controller unit (electronic control box; [0112]).
Salahieh et al. fail to disclose the plurality of pressure sensors positioned adjacent to the flexible circuit assembly.  However, NG discloses a medical device for ablation (30) comprising a plurality of pressure sensors disposed at an outer surface and along a length of an expandable member (60), the plurality of pressure sensors positioned adjacent to electrode circuit assemblies (11-16).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Salahieh et al. such that the plurality of pressure sensors positioned adjacent to the flexible circuit assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The Examiner notes that Applicant has not disclosed criticality of for the location of the plurality sensors to be adjacent to the flexible circuit assembly rather than at the flexible circuit assembly and states in the publication of the application: “a set of pressure sensors 310a and 310b disposed along the compliant balloon 304, such as at locations at or adjacent to the flexible circuit 306”. 
Salahieh et al. in view of NG fail to disclose the controller unit is configured to automatically adjust the energy delivery to each of the dedicated first and second bipolar electrode pairs based on feedback from the plurality of pressure sensors.  However, Fleishman et al. disclose a medical device (12) comprising a plurality of pressure sensors (224) configured to sense contact between electrodes (26-29) and tissue, wherein a control unit (200) is configured to automatically adjust the power level (i.e., on or off) to the electrodes (26-29) based on feedback from the plurality of pressure sensors (224).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of NG such that the control unit is configured to automatically adjust the power level to each of the dedicated first and second pairs of bipolar electrodes based on feedback from the plurality of pressure sensors in order to provide the benefit of only powering electrodes in contact with tissue as taught by Fleishman et al. (Col. 10, ll. 7-37; Fig. 19)
Salahieh et al. in view of NG and Fleishman et al. fail to disclose a pressure-sensor feedback mechanism that uses pressure sensed by the pressure sensors to allow the controller unit to automatically adjust a pressure level within the expandable member to maintain the contact between the outer surface of the expandable member and the target tissue during a procedure.  However, Houser disclose a medical device for heating (12) comprising a plurality of pressure sensors (116, 118, 120, 122) mounted on the exterior surface of an expandable member (114) and a pressure-sensor 
  Concerning claim 2, Salahieh et al. disclose the expandable member (34) to be a compliant balloon (40) ([0137]).
Concerning claim 5, Salahieh et al. disclose the flexible circuit (89) to include one or more additional temperature sensors (90) ([0111]; Fig. 8 & 18A-M).
Concerning claim 8, Salahieh et al. disclose the catheter shaft (57) having a longitudinal axis and a portion of the flexible circuit assembly (89) disposed at an angle relative to the longitudinal axis (Fig. 18A-B). 
Concerning claim 10, Salahieh et al. disclose the flexible circuit assembly (89) to include one or more printed electrode pads (59) forming electrodes (6) ([0077]; Fig. 1D).
Concerning claim 12, Salahieh et al. disclose the flexible circuit assembly (89) to include a single pair of the one or more pairs of bipolar electrodes ([0078]; Fig. 1D).
claim 13, Salahieh et al. disclose the flexible circuit assembly (89) to include two or more pairs of the one or more pairs of bipolar electrodes ([0093; Fig. 3A).

Claims 3-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of NG (2012/0296232, previously cited), Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801), as applied to claim 1, in further view of Edwards (2006/0009758, previously cited).
Concerning claims 3-4, Salahieh et al. in view of NG, Fleishman et al. and Houser fail to disclose the compliant balloon including a polyether block amide or a polyurethane.  However, Edwards discloses a medical device (10) comprising a flexible circuit assembly (64) coupled to an expandable member (16), the expandable member being a compliant balloon (40) including a polyether block amide or a polyurethane.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of NG, Fleishman et al. and Houser such that the compliant balloon includes a polyether block amide or a polyurethane in order to provide the benefit of a suitable material as taught by Edwards ([0061], [0079]; Fig. 17) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  
Concerning claim 9, Salahieh et al. disclose the catheter shaft (57) having a longitudinal axis (Fig. 18A-M).  Salahieh et al. in view of NG, Fleishman et al. and In re Dailey et al., 149 USPQ 47.    

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of NG (2012/0296232, previously cited), Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801), as applied to claim 1, in further view of Chabach (2009/0038930, previously cited). 
Concerning claim 11, Salahieh et al. in view of NG, Fleishman et al. and Houser fail to disclose the pressure sensors to include a polyethylene terephthalate foil pressure sensor.  However, Chabach discloses a pressure sensor that includes a polyethylene terephthalate foil pressure sensor.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of NG, Fleishman et al. and Houser such that the pressure sensor includes a polyethylene terephthalate foil pressure sensor in order to provide the benefit of improving the mechanical strength of the sensor and to guarantee 

Claims 14-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801).
Concerning claim 14, as illustrated in at least Fig. 1A-D, 3A, 7, 8, 18A-M, Salahieh et al. disclose a medical device for ablation (tissue electrode assembly that may be used for ablating; Abstract, [0005]), comprising: 
a catheter shaft having a distal region (shaft 57; [0094]);
a compliant balloon coupled to the distal region (membrane 34 can have a closed expandable structure, such as a balloon; [0126], [0137]);  
dedicated first and second pairs of bipolar electrodes coupled to the compliant balloon (one or more flexible circuits 89 comprise one or more electrodes 6 are coupled to membrane 34, where electrodes 6 can be individually activated to form bipolar pairs, where for bipolar, electrodes 6 can be individually or simultaneously activated by switches 37; [0077], [0111]) and comprising a first temperature sensor between electrodes of said dedicated first bipolar electrode pair, a second temperature sensor between electrodes of said dedicated second bipolar electrode pair, and a third temperature sensor between said dedicated first bipolar electrode pair and second dedicated bipolar electrode pair ; 
a plurality of temperature sensors coupled to the compliant balloon (temperature sensors 90 are disposed between electrodes 6, and coupled to membrane 34; [0093], [0111], [0115-0116], [0171]); 
a plurality of pressure sensors coupled to the compliant balloon and disposed at an outer surface of the balloon along a length of the balloon, each of the plurality of pressure sensors being configured to sense contact between the outer surface of the balloon and a target tissue (pressure sensors can be placed on near or at the electrodes 6 which are located on the outer surface of and along a length of membrane 34 and detect tissue contact with the electrodes or the amount of pressure exerted on the tissue during a procedure; [0151], [0179], [0184]); 
 a controller unit (electronic control box; [0112]).
Salahieh et al. fail to disclose the controller unit configured to automatically adjust the power level to each of the first and second dedicated pairs of bipolar electrodes based on feedback from the plurality of pressure sensors. However, Fleishman et al. disclose a medical device (12) comprising a plurality of pressure sensors (224) configured to sense contact between electrodes (26-29) and tissue, wherein a control unit (200) is configured to automatically adjust the power level (i.e., on or off) to the electrodes (26-29) based on feedback from the plurality of pressure sensors (224).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. such that the control unit 
 Salahieh et al. in view of Fleishman et al. fail to disclose a pressure-sensor feedback mechanism that uses pressure sensed by the plurality of pressure sensors to allow the controller unit to automatically adjust a pressure level within the balloon to maintain the contact between the outer surface of the expandable member and the target tissue during a procedure.  However, Houser disclose a medical device for heating (12) comprising a plurality of pressure sensors (116, 118, 120, 122) mounted on the exterior surface of an expandable member (114) and a pressure-sensor feedback mechanism that uses pressure sensed by the pressure sensors (116, 118, 120, 122) to allow a controller unit (107) to automatically adjust a pressure level within the balloon (114) to maintain the contact between the outer surface of the expandable member  (114) and the target tissue during a procedure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Fleishman et al. to further disclose  a pressure-sensor feedback mechanism that uses pressure sensed by the pressure sensors to allow the controller unit to automatically adjust a pressure level within the balloon to maintain the contact between the outer surface of the expandable member and the target tissue during a procedure in order to provide the benefit of avoiding overinflation as taught by Houser. (Col. 1, ll. 21-45, Col. 1-2, ll. 66-4, Col. 7, ll. 1-18 & Col. 7-8, ll. 54-3; Fig. 10)
Claim 15 is rejected upon the same rationale as presented for claim 13.
Claim 16 is rejected upon the same rationale as presented for claim 1.
Claim 17 is rejected upon the same rationale as presented for claim 8.
Concerning claim 19, Salahieh et al. further disclose the one or more pressure sensors to be disposed adjacent to a proximal end region of the compliant balloon (34) as they are placed at or near electrodes (6) ([0184]; Fig. 18A-M).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801), as applied to claim 1, in further view of Edwards (2006/0009758, previously cited).
Claim 18 is rejected upon the same rationale as presented for claim 9.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560) in view of Fleishman et al. (6,241,724, previously cited) and Houser (5,865,801), as applied to claim 14, in further view of NG (2012/0296232, previously cited). 
Concerning claim 21, Salahieh et al. in view of Fleishman et al. and Houser fail to disclose the plurality of pressure sensors positioned between the one or more pairs of bipolar electrodes.  However, NG discloses a medical device for ablation (30) comprising a plurality of pressure sensors (66) positioned between the one or more pairs of bipolar electrodes (11-16).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Salahieh et al. such that the plurality of pressure sensors are positioned In re Japikse, 86 USPQ 70.  The Examiner notes that Applicant has not disclosed criticality for the location of the plurality sensors to be between the bipolar electrode pairs. 

Response to Arguments
Applicant's arguments filed 9/10/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Salahieh teaches “individually activated” electrode pairs and thus fails to disclose “dedicated electrode pairs”, the Examiner respectfully disagrees.  First, as discussed in the 35 USC 112(b)/second paragraph rejection above, it is unclear what is meant by the term “dedicated” as it is not found in the originally filed disclosure.  From the Examiner’s understanding and interpretation of “dedicated” as discussed above, Salahieh clearly teaches that each electrode (6) can be simultaneously individually activated in bipolar mode via switches (37), thus the electrodes (6) can each receive bipolar energy and form pairs.  Since each electrode (6) is individually connected, the system is configured to activate each pair with activation of the same switches (37) ([0111]; Fig. 8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Demerais et al. (2010/0057150) teach multiple pairs of bipolar electrodes on an expandable element (Figs. 13C-D). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794